Title: To Thomas Jefferson from Constantin François Chasseboeuf Volney, 2 July 1805
From: Volney, Constantin François Chasseboeuf
To: Jefferson, Thomas


                  
                     Monsieur Le president 
                     
                     paris 2 juillet 1805.
                  
                  Il n’ya pas plus dun mois que j’ai reçu L’honneur de Votre Lettre en date du 18 fevrier; ce qui Vous prouvera la lenteur des communications, comme l’égarement de l’un de mes trois envois, prouve leur peu de sureté.
                  L’approbation que Vous donnez a ma theorie des Vents rehausse mon courage dans la guerre que font à mon champion le soleil Les partisans de la froide Lune. Vous plaindriez Le pauvre lamark si vous voyiez combien il prend la chose au serieux. Cotte parait être plus heureux en nous donnant des tables de la periode Lunaire de 19 ans qui semblent indiquer quelque retour dans la serie des saisons; mais les Vents, pour le detail, restent en possession de leur inconstance. Cest un Ocean dont les flots subissent d’incalculables incidens.
                  je regrette que ma Geologie vous ait offert moins d’interêt: sans doute y clarifier L’histoire et lorigine de Notre planete est une speculation de peu d’utilité: mais la connaissance du sol qui Nous porte, qui Nous Nourit serat-elle moins importante que celle des mondes Visibles et invisibles dont L’homme s’est si follement occupé? N’est ce pas ce sol qui fournit les remedes a la Medecine, les mineraux aux arts; de qui dependent les produits des Empires, L’industrie et le caractere de leurs habitans? Nest ce pas avec de bonnes Notions geologiques que l’on peut aquerir des Notions statistiques sur letat passé et futur des Nations? &c &c
                  Vos remarques Monsieur le president, sur Notre climat de paris et sur sa constante Nebulosite sont d’une justesse dont je fais la triste Experience, etant devenu un Veritable hygrometre: Neanmoins je dois Vous observer que toute la france ne ressemble pas au bassin de la Seine: que ce ciel pur qui Vous plait en Virginie Existe dans tout le Midi de Nos Cevennes, dans plusieurs de Nos provinces interieures: Vous savez que Marseille compte 345 jours clairs et a peine onze pluvieux. Aureste l’une de mes remarques de Voyageur qui m’a le plus frappé est la preference que chacun donne a son pays, a son local. en quittant Monticello dont vous celebrez le sommet exempt de rosées, je logeai chez le colonel Mathews qui me vanta Les rosées abondantes de sa Vallée et qui plaignait de tout son coeur les lieux elevés et secs. le highlander, Mr Maclure aime le Vent de N.O. qui frotte ses Oreilles; moi je crains tout bourdonnemt dans les miennes; et tout courant d’air dans mes yeux. je suis bien Moins sensible au bourdonnement Moral des insectes-Noirs qui chez vous comme ici attaquent les Ruines et leur auteur. aprés les suffrages qua obtenû ce livre je dois dormir tranquile; il est naturel que les charlatans qui Vivent de la fievre jaune crient contre les Medecins qui cherchent a l’extirper—; Mais il faut Esperer que la Veritable science viendra a bout de l’un et de l’autre. les progrés que Vous m’annoncez avoir été faits depuis mon depart dans la connaissance des fievres putrides et des fievres de climat me paraissent egalement interessans et satisfaisans; j’attends avec desir le charmant cadeau que Vous M’annoncez, Le polygraphe à deux plumes dont vous M’envoyez une epreuve très heureuse et tres convaincante, jen’en conçois point du tout Le Méchanisme. Mr Cabanis Me charge de Vous temoigner toute sa gratitude de Votre souvenir. Sa santé est comme la Mienne, toujours faible et chancelante. Mr La Roche est retourné dans songîte Original de picardie, Vivre a la campagne prés de sa famille. Moi je fais Mon compte daller désormais passer les hyvers au sud des Cevennes, les hyvers de paris me causant un etat continu de soufrance. j’ai contemplé avec satsifaction la Miniature jointe a Votre lettre, et Mon plaisir a été dautant plus grand qu’en me retracant Vos traits, il m’a paru par leur embonpoint que Vous aviez aquis plus de santé. puissiez-vous ne jamais la perdre, et puissiez-vous vivre pour le Monde, et pour vous et pour vos amis aussi longtems que le desire celui qui Vous est le plus attaché.
                  
                     Volney 
                     
                  
               